DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/18/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(a)/first paragraph rejections set forth in the previous office action.  
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.  

Claim Objections
Claim 5 is objected to because of the following informalities:  amend “the tines” to -the plurality of tines- in ll. 2.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the length” to -a length- in ll. 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 21-22 & 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “tissue” and “a target area of tissue”.  It is unclear how many “tissue[s]” are actually being claimed. For purpose of examination, ll. 1 will be interpreted as -a target area of tissue- and all references to “target area of tissue” thereafter will be interpreted as -the target area of tissue-. 
Claims 2-8 depend from claim 1 and are thus also rejected. 
Claim 21 recites the limitation of “tissue”, “a target area of tissue”, and “the tissue”.  It is unclear how many “tissue[s]” are actually being claimed. For purpose of examination, ll. 1 will be interpreted as -a target area of tissue- and all references to “target area of tissue” or “the tissue” thereafter will be interpreted as -the target area of tissue-. 
Claims 22 & 24-34 depend from claim 21 and are thus also rejected. 
Claim 22 recites the limitation “the tissue”.  It is unclear to which “tissue of claim 21 the “tissue” of claim 22 refers.  For purposes of examination, it will be interpreted as -the target area of tissue-. 
Claim 29 recites the limitation “tissue”.  It is unclear to which “tissue of claim 21 the “tissue” of claim 29 refers.  For purposes of examination, it will be interpreted as - the target area of tissue-.
Claim 30 recites the limitation “tissue”.  It is unclear to which “tissue of claim 21 the “tissue” of claim 30 refers.  For purposes of examination, it will be interpreted as - the target area of tissue-.
Claim 32 recites the limitation “tissue”.  It is unclear to which “tissue of claim 21 the “tissue” of claim 32 refers.  For purposes of examination, it will be interpreted as - the target area of tissue-.
Claim 33 recites the limitation “tissue”.  It is unclear to which “tissue of claim 21 the “tissue” of claim 33 refers.  For purposes of examination, it will be interpreted as - the target area of tissue-.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 21-22, 24, 26, 29 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Brannan et al. (2014/0276033), Bra et al. (2014/0052125, previously cited) and Fellows et al. (2003/0018362, previously cited). 
Concerning claim 1¸ as illustrated in Figs. 16B, 18-19C & 23A-E, Clark, III et al. disclose a kit for treating tissue (mesh may be combined in a kit; [0205]), the kit comprising: 
an access catheter (subdermal catheter 1801; [0189], Fig. 20-21); 
an access tool configured during use to be disposed through the access catheter to facilitate advancement of the access catheter from external to a patient to a target area of tissue within the patient (retractable cutting blade 1802 is maneuvered to cut a surgical lesion; [0165-0169]); 
an implant deployment tool including a tube configured to be inserted into the access catheter (mesh deployment applicator 2301 is designed to be inserted through subdermal catheter 1801; [0205-0212]); 
an implant configured to be deployed within the target area of tissue, the implant disposed within the tube of the implant deployment tool in a contracted state and being slidable out of a distal opening of the tube of the implant deployment tool into the target area of tissue and expandable into an expanded state (mesh deployment applicator 2301 is designed to deploy fibrous mesh 2302 by pushing internal sheath 2304 in a distal direction 2307 out from mesh deployment applicator 2301 such that mesh 2302 slides from a contracted state within mesh deployment applicator 2301 to an expanded state in the tissue and exterior to a distal opening of mesh deployment applicator 2301; [0205-0212]); and 
a microwave delivery device (microwave energy device 1608; [0214]) configured to: 
deliver microwave energy to the target area of tissue while disposed near the implant when the implant is in the expanded state and deployed within the target area of tissue to form an ablation zone (microwave energy device 1608 is used to apply energy to the mesh before or after it has been inserted into the treatment area; [0214]).
Clark, III et al. fail to disclose a biopsy tool for obtaining a tissue sample from the target area of tissue, the biopsy tool configured during use to be inserted through the access catheter after advancement of the access catheter to the target area of tissue and removal of the access tool from the access catheter.  However, Brannan et al. disclose a kit for treating tissue comprising an access catheter (1040) and a biopsy tool (tool) for obtaining a tissue sample from the target area of tissue (1017), the biopsy tool configured during use to be inserted through the access catheter (1040) after advancement of the access catheter to the target area of tissue (1017) and removal of the access tool from the access catheter.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. to further comprise a biopsy tool for obtaining a tissue sample from the target area of tissue, the biopsy tool configured during use to be inserted through the access catheter after advancement of the access catheter to the target area of tissue and removal of the access tool from the access catheter in order to provide the benefit of retrieving a sample and determining whether treatment is necessary as taught by Brannan et al. ([0129])
Clark, III et al. in view of Brannan et al. fail to disclose the microwave delivery device configured to deliver energy while disposed within the implant such that the implant surrounds the ablation zone to control a size of the ablation zone.  However, Bra et al. disclose a kit for treating tissue comprising an access catheter (31), an implant deployment tool (1670/1672), an implant (1670/1672) and a microwave delivery device (1630) configured to deliver energy while disposed within the implant (1670/1672)  such that the implant (1670/1672) surrounds the ablation zone to control a size of the ablation zone.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al. such that the microwave delivery device is configured to deliver energy while disposed within the implant such that the implant surrounds the ablation zone to control a size of the ablation zone in order to provide the benefit of defining and/or limiting the derivation region and/or anatomical resonant structure as taught by Bra et al. ([0210-0212], [0215-0222], [0227-0229]; Fig. 16A-16C) 
Clark, III et al. in view of Brannan et al. and Bra et al. fail to disclose specifics of the microwave delivery device (1608) and thus fail to disclose the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and being entirely removed from within the implant when the implant is in the contracted state.  However, Fellows discloses a kit for treating diseased tissue comprising an energy delivery device (100) that contacts the implant (110) and transmits electrical energy thereto and that is configured such that it can be a separately introduced ablation catheter from an implant deployment tool (stent catheter) and thus configured to be entirely removable from an access catheter when an implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the energy delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and entirely removed from within the implant when the implant is in the contracted state.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al. and Bra et al. such that the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and entirely removed from within the implant when the implant is in the contracted state in order to provide the benefit of more easily performing later repeat procedures taught by Fellows ([0017-0018], [0023]; Fig. 1A-B) 
Concerning claim 3, Clark, III et al. disclose the implant includes a drug ([0048-0050]). 
Concerning claim 4, Clark, III et al. disclose the implant includes a biologic ([0050]). 
Concerning claim 5, Clark, III et al. disclose the implant comprising a shape memory alloy ([0205]).  Bra et al. further disclose the surrounding implant (1670/1672) comprises a shape memory alloy where the implant is formed as a plurality of tines, wherein one or more of the tines folds over itself in the contracted state and the plurality of tines form a basket in the expanded state ([0012], [0210-0211). 
Concerning claims 6-7, Bra further disclose the surrounding implant (1670/1672) comprises a plurality of tines, and a first tine of the plurality of tines has an end portion that, upon deployment out of a distal opening of the implant deployment tool, extends radially relative to a longitudinal axis of the deployment tool and a second tine of the plurality of tines has an end portion that, upon deployment out of the distal opening of the deployment tool, extends radially relative to the longitudinal axis of the deployment tool, and an angle of deployment of the first tine is less than an angle of deployment of the second tine ([0212]; Fig. 16C).
Claim 8 is rejected upon the same rationale as applied to claim 5. 
Concerning claim 21¸ as illustrated in Figs. 16B, 18-19C & 23A-E, Clark, III et al. disclose a kit for treating tissue (mesh may be combined in a kit; [0205]), the kit comprising: 
an access catheter (subdermal catheter 1801; [0189], Fig. 20-21); 
an access tool configured during use to be disposed through the access catheter to facilitate advancement of the access catheter from external to a patient to a target area of tissue within the patient (retractable cutting blade 1802 is maneuvered to cut a surgical lesion; [0165-0169]); 
an implant deployment tool configured to be inserted into the access catheter (mesh deployment applicator 2301 is designed to be inserted through subdermal catheter 1801; [0205-0212]); 
an implant disposed within the implant deployment tool in a contracted state, the implant configured to slide out of a distal opening of the implant deployment tool into a target area of tissue and expand into an expanded state (mesh deployment applicator 2301 is designed to deploy fibrous mesh 2302 by pushing internal sheath 2304 in a distal direction 2307 out from mesh deployment applicator 2301 such that mesh 2302 slides from a contracted state within mesh deployment applicator 2301 to an expanded state in the tissue and exterior to a distal opening of mesh deployment applicator 2301; [0205-0212]); 
and a microwave energy delivery device (microwave energy device 1608; [0214]) configured to: 
deliver microwave energy to the tissue when the implant is in the expanded state and deployed within the target area of tissue to form an ablation zone (microwave energy device 1608 is used to apply energy to the mesh before or after it has been inserted into the treatment area; [0214]).
Clark, III et al. fail to disclose a biopsy tool for obtaining a tissue sample from the target area of tissue, the biopsy tool configured during use to be inserted through the access catheter after advancement of the access catheter to the target area of tissue and removal of the access tool from the access catheter. However, Brannan et al. disclose a kit for treating tissue comprising an access catheter (1040) and a biopsy tool (tool) for obtaining a tissue sample from the target area of tissue (1017), the biopsy tool configured during use to be inserted through the access catheter (1040) after advancement of the access catheter to the target area of tissue (1017) and removal of the access tool from the access catheter.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. to further comprise a biopsy tool for obtaining a tissue sample from the target area of tissue, the biopsy tool configured during use to be inserted through the access catheter after advancement of the access catheter to the target area of tissue and removal of the access tool from the access catheter in order to provide the benefit of retrieving a sample and determining whether treatment is necessary as taught by Brannan et al. ([0129])
Clark, III et al. in view of Brannan et al. fail to disclose the microwave energy delivery device configured to deliver microwave energy to the tissue while the microwave energy delivery device is slidably disposed within the implant when the implant is in the expanded state and deployed within the target area of tissue to form the ablation zone such that a size of the ablation zone is controlled by the implant. However, Bra et al. disclose a kit for treating tissue comprising an access catheter (31), an implant deployment tool (1670/1672), an implant (1670/1672) and a microwave delivery device (1630) configured to deliver energy while disposed within the implant (1670/1672) such that the implant (1670/1672) surrounds the ablation zone to control a size of the ablation zone.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al. such that the microwave delivery device is configured to deliver energy while disposed within the implant such that the implant surrounds the ablation zone to control a size of the ablation zone in order to provide the benefit of defining and/or limiting the derivation region and/or anatomical resonant structure as taught by Bra et al. ([0210-0212], [0215-0222], [0227-0229]; Fig. 16A-16C) 
Clark, III et al. in view of Brannan et al. and Bra et al. fail to disclose specifics of the microwave delivery device (1608) and thus fail to disclose the microwave energy delivery device configured to be entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state; be entirely removed from within the implant when the implant is in the contracted state.  However, Fellows discloses a kit for treating diseased tissue comprising an energy delivery device (100) that contacts the implant (110) and transmits electrical energy thereto and that is configured such that it can be a separately introduced ablation catheter from an implant deployment tool (stent catheter) and thus configured to be entirely removable from an access catheter when an implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the energy delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and entirely removed from within the implant when the implant is in the contracted state.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al. and Bra et al. such that the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and entirely removed from within the implant when the implant is in the contracted state in order to provide the benefit of more easily performing later repeat procedures taught by Fellows ([0017-0018], [0023]; Fig. 1A-B) 
Concerning claim 22, Bra et al. further disclose the implant (1670/1672) configured to shape a boundary of microwave energy delivered by the microwave energy delivery device (1630) since the shape of the implant (1670/1672) contributes to the shape of the microwave energy boundary (along with energy parameters) ([0210-0212], [0215-0218], [0228-0229]; Fig. 16A-16C). 
Concerning claims 24 & 26, while Clark, III et al. disclose the energy delivery device (1608) to be a microwave energy delivery device ([0214]), Clark, III et al. fail to specifically disclose the microwave energy delivery device is a microwave antenna.  However, Bra et al. further disclose the energy delivery device (1630) configured to delivery microwave energy to the implant (1670/1672), the microwave delivery device (1630) being an antenna with a radiating portion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. such that the microwave energy delivery device is a microwave antenna in order to provide the benefit of positioning the antenna as a catheter proximate an anatomical feature of interest as taught by Bra et al. (Abstract; [0210-0213]; Fig. 16C)
Concerning claim 29, Clark, III et al. disclose the access tool (1802) comprising a distal piercing tip (1803) configured to pierce tissue during advancement of the access catheter to form an access path through the patient to the target area of tissue ([0167]; Fig. 18-19C).
Claim 32 is rejected upon the same rationale as applied to claim 29. 

Claims 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Brannan et al. (2014/0276033), Bra et al. (2014/0052125, previously cited) and Fellows et al. (2003/0018362, previously cited), as applied to claim 1, in further view of Utkhede (2009/0104243, previously cited). 
Concerning claim 2, Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. fail to disclose the implant doped with radioactive material.  However, Utkhede discloses a medical implant that is doped with radioactive material to treat diseased tissue in combination with a therapeutic agent, just as Clark, III et al. ([0278]) teaches the use of different kinds of therapeutic substances used for surgery that can be used in combination with a medical implant (136) to treat tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. such that the implant is doped with radioactive material in order to provide the benefit of treating the tissue in combination with a therapeutic agent as taught by Utkhede. ([0775])


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Brannan et al. (2014/0276033), Bra et al. (2014/0052125, previously cited) and Fellows et al. (2003/0018362, previously cited), as applied to claim 1, in further view of Ma et al. (High Fidelity Virtual Stenting (HiFiVS) for Intracranial Aneurysm Flow Diversion: In Vitro and In Silico, previously cited). 
Concerning claim 27, Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. fail to disclose a wire disposed within the tube and having a distal end portion removably coupled to a distal end portion of the implant, the wire configured to be pulled proximally through the tube of the implant deployment tube to correspondingly pull the distal end portion of the implant toward a proximal end portion of the implant, thereby decreasing the length of the implant and transitioning the implant from the contracted state to the expanded state.  However, Ding et al. disclose an implant (FD) and a wire (delivery wire) disposed within a tube of an implant deployment tool (microcatheter) and having a distal end portion removably coupled to a distal end portion of the implant (FD), the wire (delivery wire) configured to be pulled proximally through the tube of the implant deployment tube (microcatheter) to correspondingly pull the distal end portion of the implant (FD)  toward a proximal end portion of the implant (FD), thereby decreasing the length of the implant and transitioning the implant from the contracted state to the expanded state (Fig. 3).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. to further comprise a wire disposed within the tube and having a distal end portion removably coupled to a distal end portion of the implant, the wire configured to be pulled proximally through the tube of the implant deployment tube to correspondingly pull the distal end portion of the implant toward a proximal end portion of the implant, thereby decreasing the length of the implant and transitioning the implant from the contracted state to the expanded state in order to provide the benefit of optimizing positioning of the implant as taught by Ding et al. (Pg. 2) and since a push-pull technique of deploying an implant is an equal alternative in that art.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Brannan et al. (2014/0276033), Bra et al. (2014/0052125, previously cited) and Fellows et al. (2003/0018362, previously cited), as applied to claim 1, in further view of Kelly (2014/0180380).
Concerning claim 28, Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. fail to disclose the length of the implant when disposed within the tube and in the contracted state is greater than the length of the implant when deployed into the patient’s airways and in the expanded state.  However, Kelly discloses an implant (25) configured to be deployed where the length of the implant (25) when disposed within the tube and in the contracted state is greater than the length of the implant (25) when deployed into the patient’s airways and in the expanded state.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. such that the length of the implant when disposed within the tube and in the contracted state is greater than the length of the implant when deployed into the patient’s airways and in the expanded state in order to provide the benefit of calculating a stent ratio since the constrained length of the implant is a factor in the unconstrained diameter, length of the unconstrained stent, weave pattern of a woven stent, and size of the sheath the stent is to be constrained as taught by Kelly. ([0040- 0048]; Fig. 3)

Claims 30-31 & 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Brannan et al. (2014/0276033), Bra et al. (2014/0052125, previously cited) and Fellows et al. (2003/0018362, previously cited), as applied to claims 1 & 21, in further view of Balbierz (6,770,070).
Concerning claims 30-31, Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. fail to disclose specifics of the biopsy tool, wherein the biopsy tool includes a distal cutting edge configured to core tissue or includes a brush portion for obtaining the tissue sample.  However, Balbierz disclose a kit (Fig. 2) comprising a microwave energy delivery device (18) and a biopsy tool (17) for obtaining a tissue sample, wherein the biopsy tool (17) can include either a distal cutting edge configured to core tissue or a brush portion for obtaining the tissue sample.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Brannan et al., Bra et al. and Fellows et al. such that the biopsy tool includes a distal cutting edge configured to core tissue or a brush portion for obtaining the tissue sample in order to provide the benefit of taking a sufficient biopsy tissue sample to make a reliable diagnosis as taught by Moorman et al. (Col. 6, ll. 5-24, Col. 13, ll. 1-15; Fig. 6a) 
Claims 33-34 are rejected upon the same rationale as provided for claims 30-31. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Moorman et al. (2002/0058932) discloses a core biopsy device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794